Citation Nr: 1703213	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-31 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from October 1956 through July 1960.  He died in January 2012.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Muskogee, Oklahoma.

The appellant requested a Board videoconference hearing on her September 2013 VA Form 9, but later withdrew her request in a September 2016 statement.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to death pension and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An April 2016 rating decision awarded service connection for the cause of the Veteran's death.
CONCLUSION OF LAW

The claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 has been rendered moot by the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In view of the Board's dismissal of the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 as moot, the Board finds that all necessary notification and development action in this appeal has been accomplished.

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse, children, or parents.  38 U.S.C.A. § 1310.  

Here, at the time of the Veteran's death, he had a claim pending, in pertinent part, for entitlement to service connection for mesothelioma.  He passed away in January 2012, while the claim was pending.  The appellant filed her claim for DIC benefits in July 2012.  Such claim was denied in October 2012.  Subsequently, she was substituted as the appellant in the Veteran's pending claim, and in April 2016, the RO awarded service connection for mesothelioma and cause of death, as due to service-connected mesothelioma.

The Board notes that 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  Entitlement to VA benefits under 38 U.S.C. § 1310 for the cause of death of the Veteran is the greater benefit, and has been granted in full.  The Court has indicated that, only if an appellant's claim for service connection for the cause of death of the Veteran is denied under 38 U.S.C. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23   (1990).


ORDER

The claim for DIC benefits, under the provisions of 38 U.S.C.A. § 1318, is dismissed as moot.


REMAND

An October 2012 RO decision denied the appellant's claim for DIC, death pension and accrued benefits.  The appellant filed a timely Notice of Disagreement with respect to the RO's decision, and did not limit her NOD to any particular issues.  In November 2013, the RO issued a Statement of the Case which addressed only the appellant's DIC claim.  To date, it does not appear that the AOJ has issued a Statement of the Case addressing the issues of entitlement to death pension and accrued benefits.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case addressing the issues of entitlement to death pension and accrued benefits.  Inform the appellant that in order to complete the appellate process for these issues, she should submit a timely substantive appeal.  If the appellant perfects her appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


